t c memo united_states tax_court john robert maguire petitioner v commissioner of internal revenue respondent docket no filed date robert t maguire for petitioner john aletta for respondent memorandum opinion clapp judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and a penalty of dollar_figure pursuant to sec_6662 after concessions by the parties the issues for decision are whether petitioner's expenditures related to residential_real_property were paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_162 or for the production_of_income pursuant to sec_212 we hold that most of these expenditures are not deductible under either section whether petitioner is liable for a penalty pursuant to sec_6662 for negligence or disregard of rules or regulations we hold that petitioner is liable for the penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we have combined our findings_of_fact and opinion some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits petitioner resided in wallingford connecticut at the time he filed the petition in this case petitioner was a cash_basis taxpayer for the taxable_year he was employed full time as a policeman in wallingford connecticut in petitioner purchased a single-family home on cape cod at harwichport massachusetts for dollar_figure this was petitioner's first real_estate purchase petitioner never occupied the home as a personal_residence and he never intended to do so petitioner originally intended to profit by selling the property as opposed to renting it when petitioner purchased the property portions of the kitchen and bathroom floors were rotted due to water damage rainwater had leaked into the kitchen and caused the plywood flooring to rot some of the kitchen and bathroom faucets in the home worked while others did not the house was badly run down and uninhabitable it needed considerable work to put it in condition for sale petitioner removed the rotted plywood floor base below the tile and replaced it with new plywood petitioner removed the kitchen counter top and cabinets and installed a new counter top and new kitchen cabinets petitioner installed new tile in the kitchen and the bathroom petitioner hired a contractor to rewire portions of the property petitioner purchased new appliances in connecticut and used a rented ryder truck to deliver the appliances to the harwichport property petitioner installed the appliances and sealed vent outlets that were no longer needed petitioner hired a contractor to adjust the septic line from the home to the septic tank to comply with state environmental regulations petitioner installed new gutters storm doors and a toilet petitioner hired an electrician to install a new electrical distribution box with circuit breakers which replaced the home's fuse box petitioner performed most of the work himself and sometimes would spend several consecutive days working on the harwichport property on these occasions he stayed at the harwichport property instead of renting a room at a motel petitioner spent in excess of days working on the harwichport property excluding travel time between the harwichport property and petitioner's residence in wallingford connecticut in the boston globe on date petitioner advertised the harwichport property for sale completely furnished for dollar_figure in date petitioner placed similar advertisements in the cape codder and the providence journal there were no advertisements in offering the property for rent petitioner's employment as a police officer included the use of an unmarked police car the only restriction on petitioner's use of the police car was that he could not take that vehicle outside the state of connecticut petitioner owned a lincoln continental lincoln which he left parked at his father's house located in warren connecticut when petitioner needed to travel to the harwichport property he would park his police car at his father's house petitioner would then drive the lincoln to the harwichport property on the form_4562 attached to petitioner's form_1040 petitioner indicated a business_use_percentage of percent for the lincoln petitioner did not respond to the questions do you have evidence to support the business use claimed and if 'yes ' is the evidence written that appear on line sec_22a and sec_22b respectively of form_4562 petitioner is a licensed real_estate agent in the state of connecticut but that license is not valid in the state of massachusetts the documents submitted at trial constitute all of the harwichport property expense records for during the taxable_year petitioner incurred and paid mortgage interest_expense of dollar_figure and real_estate_taxes of dollar_figure in the notice_of_deficiency respondent determined that petitioner's expenditures were not paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_162 or for the production_of_income pursuant to sec_212 respondent also determined that the expenditures were not ordinary and necessary petitioner bears the burden of proving that respondent's determination is not correct rule a 290_us_111 respondent filed an amended answer and alleged that petitioner failed to substantiate the claimed expenses as required by sec_274 and that sec_469 precludes petitioner from deducting the expenses we conclude that sec_469 does not limit petitioner's deductions in petitioner participated in the activity for more than hours and this amounted to substantially_all of the participation in the activity see sec_1_469-5t and temporary income_tax regs fed reg date the parties also disagree whether the expenditures were capital in nature or currently deductible petitioner argues that his activity on the harwichport property constituted a trade_or_business or in the alternative that the harwichport property was held_for_the_production_of_income in order to be engaged in carrying_on_a_trade_or_business pursuant to sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 90_tc_1263 affd 877_f2d_1075 1st cir the term property_held_for_the_production_of_income pursuant to sec_212 includes income from the disposition of the property 47_tc_120 petitioner was not in the trade_or_business of reconditioning dilapidated structures for resale this was petitioner's first real_estate purchase he worked on the harwichport property in his spare time while employed full time as a police officer petitioner was not in the trade_or_business of renting real_estate in petitioner testified that he offered the property for rent in but we find that the property was not suitable for sale or rent until late he first tried to sell the harwichport property on date but when he could not sell it he rented the property in date petitioner produced no advertisements indicating the harwichport property was available for rent in or during discovery respondent requested the advertisements related to the sale or rental of the harwichport property petitioner responded with cancelled checks payable to various newspapers but he produced no advertisements the only advertisements produced at trial were obtained by respondent we find that the harwichport property was not available for rent in and that the property was not available for sale prior to date we conclude that petitioner's activity on the harwichport property did not constitute a trade_or_business in petitioner's level of activity and attempted disposition of the harwichport property indicate that petitioner prepared the harwichport property for resale during the year in issue we conclude that petitioner held the harwichport property for the production_of_income in in general_deductions incurred for the production_of_income under sec_212 are subject_to the same requirements and restrictions that apply to a trade_or_business expense deduction under sec_162 79_tc_503 4_tc_121 in order to be deductible the expenditures must be ordinary and necessary sec_162 sec_212 petitioner must prove a proximate connection between the expenditure and the conduct of a profit- seeking activity 33_tc_838 in general an expenditure made primarily to secure a personal benefit is not deductible sec_262 whereas a similar expenditure may be deductible if made primarily for a profit- seeking purpose see 326_f2d_743 7th cir affg tcmemo_1963_149 respondent argues that many of the expenditures deducted by petitioner are not ordinary and necessary and are instead personal expenses not related to the harwichport property the taxpayer must prove that he is entitled to any claimed deductions rule a 292_us_435 welch v helvering supra pincite this includes proof of the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs a tax_return is not proof of entitlement to a credit or deduction claimed therein a tax_return merely sets forth the taxpayer's claim see 62_tc_834 28_tc_1034 as a general_rule if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the amount the court may estimate the amount of such expense and allow the deduction to that extent bearing down heavily on the taxpayer since the problem is of his own making 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would be unguided largesse 245_f2d_559 5th cir respondent argues that expenditures within the following categories should be disallowed entirely or in the alternative that the expenditures must be capitalized petitioner argues that the same expenditures are currently deductible the disputed categories include travel_expenses utilities cellular phone service cable service advertisements clock repair truck rental real_estate license taxes and miscellaneous travel_expenses a deduction for travel_expenses may be allowed where the expenses are incurred while away from home are reasonable and necessary and bear a proximate relation to the profit-seeking activity 66_tc_122 mckinney v commissioner tcmemo_1981_181 affd 732_f2d_414 10th cir travel_expenses must also be substantiated as required by sec_274 respondent disallowed an dollar_figure deduction for meals a dollar_figure deduction for amounts paid to various oil companies a dollar_figure deduction for auto repairs deductions of dollar_figure dollar_figure and dollar_figure alleged to be for insurance on the lincoln and depreciation_deductions on the lincoln petitioner testified that percent of the lincoln's use related to the harwichport property he produced nothing to corroborate that testimony and he failed to explain how he arrived at that figure petitioner produced a chart to show the number of days he spent in harwichport petitioner appears to have constructed the chart using the receipts from purchases made in harwichport assuming that he must have been in harwichport when he made the purchases however petitioner also appears to contend that if there was no receipt then he was not in harwichport and he must have returned to wallingford and incurred travel_expenses in doing so petitioner's contention is a non sequitur that overstates the number of round trips from wallingford to harwichport it seems more likely that he was in harwichport on a number of days when he did not purchase anything as for meal expenses petitioner used the number of days shown on his chart along with a ballpark figure of dollar_figure for meals per day to calculate his meal expenses although it seems clear that petitioner had some expenses for meals and travel between wallingford and harwichport he has failed to prove the number of trips to harwichport the amount spent on meals and travel the percentage use of the lincoln and he failed to maintain a log or other record as required by sec_274 accordingly we sustain respondent's disallowance of the travel_expenses utilities cellular phone service and cable service respondent has conceded some of the utility expenses but argues that other utility expenses deducted by petitioner do not relate to the harwichport property we conclude that the payments to ne tel harwater commonwealth electric and hall oil relate to petitioner's income-producing activity and are either capital expenditures or currently deductible as discussed below respondent disallowed deductions for petitioner's cellular phone and related service fees and charges petitioner merely testified that he had the cellular phone installed in the lincoln petitioner deducted the cost of cable television service at the harwichport property and respondent disallowed that deduction we find that the cellular phone and cable television service were personal expenses and sustain respondent's disallowance of these items advertisements clock repair and truck rental petitioner deducted dollar_figure for newspaper advertisements and respondent disallowed dollar_figure of that deduction the dollar_figure in dispute relates to advertisements allegedly placed prior to date petitioner produced none of the alleged newspaper advertisements placed prior to date petitioner testified that he advertised nothing but the harwichport property in newspapers during but respondent produced an advertisement wherein petitioner had offered his automobile for sale in the new york times on date petitioner has failed to prove that the dollar_figure in dispute related to advertisement of the harwichport property we sustain respondent's disallowance of these items respondent disallowed a dollar_figure deduction for the overhaul of a clock petitioner offered no evidence relating this item to the harwichport property we sustain respondent's disallowance of this item respondent disallowed a dollar_figure deduction for the rental of a ryder truck petitioner used the ryder truck to deliver new appliances to the harwichport property we find that the dollar_figure truck rental expense must be capitalized as a preopening expense as discussed below real_estate license respondent disallowed the costs associated with the renewal of petitioner's connecticut real_estate license we find no connection between petitioner's real_estate license and his activity on the harwichport property we sustain respondent's disallowance of these items taxes respondent disallowed a dollar_figure payment to the town of warren for personal_property_tax on the value of the lincoln a dollar_figure payment to the wallingford tax office and a dollar_figure payment listed under 90' cap exp petitioner is entitled to deduct personal_property_taxes associated with the lincoln pursuant to sec_164 petitioner offered no explanation for the dollar_figure payment to the wallingford tax office or the dollar_figure payment and we sustain respondent's disallowance of these items miscellaneous items respondent disallowed the following deductions that petitioner characterized as supplies dollar_figure for books dollar_figure for rugs dollar_figure for a television dollar_figure for furniture dollar_figure for sheets dollar_figure for pillows dollar_figure for lamps and dollar_figure for linens petitioner testified that he rented the harwichport property furnished in but we do not consider this general testimony sufficient to conclude that the items outlined above related to the production_of_income from the harwichport property in we sustain respondent's disallowance of these items in depreciation of capital improvements respondent disallowed depreciation_deductions related to dollar_figure of capital improvements allegedly made in petitioner argues that in he added dollar_figure of capital improvements to the harwichport property and he began depreciating those improvements in the taxpayer must establish the property's depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation e g 28_tc_845 affd in part revd in part and remanded per curiam 267_f2d_39 6th cir petitioner's father testified that the cost of some of the improvements to the property was carried over to and added to the depreciable basis of the harwichport property we have no way of sorting out petitioner's expenditures we sustain respondent's determination respondent argues that all of the expenditures must be capitalized as preopening expenses startup expenses must be capitalized pursuant to the preopening expense doctrine and that doctrine is applicable to sec_212 activities as well as sec_162 activities 93_tc_684 882_f2d_484 11th cir revg tcmemo_1987_351 petitioner produced no advertisements showing the harwichport property for rent or sale respondent produced newspaper advertisements published on or after date showing the harwichport property for sale we have found that the property was not available for sale prior to date we conclude that the expenses_incurred prior to date are preopening expenses and must be capitalized accordingly they are not deductible currently under sec_212 but must be added to the basis of the property we next address the post-date expenditures in dispute capital expenditures add to the value or substantially prolong the useful_life of the property sec_1_263_a_-1 income_tax regs expenses for incidental repairs or maintenance are deductible currently if they neither materially add to the value of the property nor appreciably prolong the property's useful_life sec_1_162-4 income_tax regs the remaining expenditures include plumbing expenses in the amounts of dollar_figure and dollar_figure paid on date and date respectively and expenses for hardware items in the amounts of dollar_figure and dollar_figure paid on date and date respectively petitioner paid dollar_figure to the town of harwichport on date and we find that this payment related to trash removal we conclude that these remaining items are deductible in respondent determined that petitioner is liable for a penalty pursuant to sec_6662 sec_6662 imposes a penalty equal to percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations negligence is defined as the lack of due care or the failure to do what a prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 85_tc_934 petitioner must prove that the negligence_penalty does not apply 58_tc_757 petitioner contends that he and his father meticulously prepared his federal_income_tax return for generally the duty_of filing accurate returns cannot be avoided by placing responsibility on an agent 88_tc_654 57_tc_781 petitioner cannot rely on the advice of his father to avoid the negligence_penalty because petitioner failed to show that his father had any expertise in tax matters see 925_f2d_348 9th cir affg 92_tc_1 failure to keep adequate_records is some evidence of negligence marcello v commissioner supra pincite 73_tc_980 petitioner's records were incomplete and in disarray at trial petitioner offered cancelled checks with few of the corresponding receipts these records provided very little if any indication of how the cancelled checks related to the harwichport property for example the cancelled checks payable to the oil companies did not indicate the items purchased the dates of purchase or where the transactions took place the testimony of petitioner and his father gave the distinct impression that petitioner kept no contemporaneous_records of his expenses petitioner's testimony that he advertised no property in the new york times other than the harwichport property was incorrect petitioner deducted items such as clock repair and then offered nothing at trial that related the clock to the harwichport property we conclude that the understatement is attributable to negligence we have addressed the items still in dispute that we can discern from the record however the record and the briefs in this case leave much to be desired if items remain we expect the parties to resolve them in the context of a rule computation to reflect the foregoing and the concessions by the parties decision will be entered under rule
